Matter of Clifford W.C. (Clifford C.) (2017 NY Slip Op 00431)





Matter of Clifford W.C. (Clifford C.)


2017 NY Slip Op 00431


Decided on January 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2017

Sweeny, J.P., Renwick, Andrias, Kahn, Gesmer, JJ.


2836

[*1]In re Clifford W. C., III, A Dependent Child Under the Age of Eighteen Years, etc., Clifford C., also known as Clifford W. C., II, Respondent-Appellant, Graham-Windham Services to Families and Children, Petitioner-Respondent.


Larry S. Bachner, Jamaica, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marianne Allegro of counsel), attorney for the child.

Order of fact-finding and disposition (one paper), Family Court, New York County (Clark V. Richardson J.), entered on or about October 22, 2015, insofar as it determined, after a hearing, that respondent father had abandoned the subject child, unanimously affirmed, without costs.
The father's abandonment of the child was established by clear and convincing evidence that the father failed to maintain contact with the child or with petitioner agency for at least the six-month period prior to the filing of the petition, although he was able to do so and was not discouraged from doing so by the agency (Social Services Law § 384-b[5][a]; see Matter of Ruben J.R., 303 AD2d 238 [1st Dept 2003], lv denied 100 NY2d 507 [2003]). The father testified that he was informed by a letter in 2012, before the relevant six-month period, that the child was placed into foster care following the death of the child's mother. The father admitted that his only effort to determine the child's whereabouts and welfare was a single letter to the agency sent at an unspecified time, requesting that his parental rights be transferred to his mother and sister, and a call by his mother to the agency. Family Court properly found that this minimal effort was insufficient to overcome the presumption of an intent to forgo parental rights (see Matter of Annette B., 4 NY3d 509, 514-515 [2005]). The father's argument regarding the admission of the agency case notes is unpreserved and, in any event, unavailing.
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 24, 2017
CLERK